Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Disposition of Claims
Claims 1-25 are pending.  

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20210403951A1, Published 12/30/2021.


Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representatives authorize such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/05/2021, 03/16/2022, and 04/12/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of implied phrases (e.g. “The present disclosure provides…”).  Correction is required.  See MPEP § 608.01(b).


Claim Objections
Claim 14 is objected to because of the following informalities:  the “UL82/pp71” should be rewritten to show that “UL82” is the gene which encodes the protein “pp71”.  One suggestion that is common with herpesvirus nomenclature is to have the protein name follow in parentheses (e.g. “gene UL82 (pp71)”).  Appropriate correction is required.


Claim Rejections - 35 USC § 112(a); First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods for treatment of tuberculosis, methods of preventing symptoms associated with a tuberculosis infection, or methods for eliciting an immune response to a Mtb antigen comprising administering to a subject in need thereof at least one recombinant RhCMV or HCMV vaccine vector of claim 1, does not reasonably provide enablement for prevention of infection from Mycobacterium tuberculosis (Mtb).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
Nature of the invention/Breadth of the claims.  The claims are drawn to a method for treating or preventing Mtb infection in a subject.  The recitation of “preventing” a Mtb infection in a subject is interpreted to encompass the complete blockade of any individual cell within the subject from a Mtb infection.      
State of the prior art/Predictability of the art.  The art has not yet recognized the ability of a subunit antigen vaccine to prevent the complete blockade of a microbial pathogen, such as a bacterium or virus, from entering any cell of a host.  In fact, the principle of vaccination with subunit antigens depends upon a host becoming minimally infected with a pathogen, with said vaccination having “primed” the host to mount a faster, more effective immune response against wild-type pathogen challenge and inhibiting pathogenic dissemination and/or spread, thus inhibiting symptomatic infection and/or disease.  Therefore, while infection of Mtb cannot necessarily be prevented through the use of standard subunit protein vaccines, symptoms of infection or disease resulting from infection can be prevented from the use of a vaccine.  
Working examples. No working example is disclosed in the specification that show prevention of all cells from infection from Mtb.  Mtb challenge after inoculation was examined (¶[0268]), as were neutralization assays and immunogenic titers within the animal models (¶[0270-0286]).
Guidance in the specification. The specification provides guidance towards methods of inhibiting infection from Mtb, or treatment/prevention of disease associated with a Mtb infection, but does not provide guidance towards prevention of infection.
Amount of experimentation necessary.  Additional research is required in order to determine how effective the compositions and methods would be in preventing infection from Mtb.
For the reasons discussed above, it would require undue experimentation for one skilled in the art to make and/or use the claimed methods.  


Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 provides for a second nucleic acid sequence encoding US2, US3, or US6, or a homolog thereof, and that the vector is unable to encode a functional US11.  It is unclear from the wording of the claim if the second nucleic acid sequence is an additional, homologous sequence to the vector, as the independent claim does not require said vector to be deficient for US2, US3, and/or US6, so it is unclear if this “second” nucleic acid is simply referencing these wild-type sequences found naturally within the CMV genome or if the CMV vector now has additional copies of one or more of these genes.  It is unclear if these are in their wild-type genomic location or in a location foreign to where these open reading frames are normally or naturally found.  Further confusion comes with the limitations of instant claim 18, as this is calling for the presence of a “third nucleic acid sequence” that encodes US11, yet said US11 comprises a point mutation, a frameshift mutation, and/or a deletion of one or more nucleotides of the ORF encoding US11.  However, it is not clear if this third nucleic acid sequence with the mutations encodes a functional or non-functional US11, as it is not clear if this is simply referencing the ORF of US11 that was rendered non-functional back in instant claim 15, or if this is a heterologous US11 sequence that is functional but is placed in the genome to replace the non-functional US11.  
As the metes and bounds of the CMV constructs are unclear, instant claims 15-18 are rejected on the grounds of being indefinite.  

	


Claim Rejections - 35 USC § 112(d); Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 provides the limitation of “wherein the RhCMV or HCMV vaccine vector is a tropism-restricted vector.”  However, it is unclear if the tropism-restriction of the viral vector is a species or host tropism restriction (e.g. wherein HCMV only replicates in humans or human-derived cell lines), a tissue tropism restriction, or a cell tropism restriction.  ¶[0135] does not clarify the specific type of tropism restriction, and “cytomegaloviruses” belong to the subfamily Betaherpesvirinae, which inherently has host tropism restriction, so this limitation under at least one reasonable interpretation does not further limit the claim.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Note that while claim 7 depends upon claim 6, it is not included in this rejection as it clarifies the metes and bounds as to the type of tropism which does further limit the claim on which it depends.  


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a recombinant rhesus cytomegalovirus (RhCMV) or human cytomegalovirus (HCMV) vector comprising a nucleic acid sequence encoding an expressible Mycobacterium tuberculosis (Mtb) antigen, wherein said Mtb antigen is a fusion protein, wherein said fusion protein is selected from the following three fusion proteins which comprise the following Mtb proteins or antigenic fragments thereof in the order listed: Ag85A-Ag85B-Rv3407, RpfA-RpfC-RpfD, and Ag85B-ESAT6.  
Further limitations on the recombinant RhCMV or HCMV vaccine vector of claim 1 are wherein expression of the Mtb antigen is driven by an antigen-coding sequence in operable association with a promoter selected from the group consisting of a constitutive CMV promoter, an immediate early CMV promoter, an early CMV promoter, and a late CMV promoter (claim 2), wherein the promoter is selected from the group consisting of EF1-alpha, UL82, MIE, pp65, and gH (claim 3); comprising a deletion or modification of US2, US3, US4, US5, US6, US 11, or UL97, or a homolog thereof (claim 4); comprising a deletion of Rh158-166 or a homolog thereof (claim 5); wherein the RhCMV or HCMV vaccine vector is a tropism-restricted vector (claim 6); wherein the tropism-restrictive vector lacks genes required for optimal growth in certain cell types or contains targets for tissue-specific micro-RNAs in genes essential for viral replication or wherein the tropism-restrictive vector has an epithelial, central nervous system (CNS), or macrophage deficient tropism, or a combination thereof (claim 7);  wherein the RhCMV or HCMV vaccine vector has a deletion in a gene region non-essential for growth in vivo (claim 8); wherein the gene region is selected from the group consisting of the RL11 family, the pp65 family, the US12 family, and the US28 family (claim 9); wherein the RhCMV gene region is selected from the group consisting of Rhl3-Rh29, Rh 1l1-Rh112, Rhl91-Rh202, and Rh214-Rh220, or wherein the RhCMV gene region is selected from the group consisting of Rh13.1, Rhl9, Rh20, Rh23, Rh24, Rh 112, Rhl90, Rh192, Rh196, Rh198, Rh199, Rh200, Rh201, Rh202, and Rh220 (claim 10); wherein the HCMV gene region is selected from the group consisting of RL11, UL6, UL7, UL9, UL11, UL83 (pp65), US12, US13, US14, US17, US18, US19, US20, US21, and UL28 (claim 11); wherein the vector comprises a deletion in a RhCMV or HCMV gene that is essential for replication within a host, dissemination within a host, or spreading from host to host (claim 12), wherein the essential gene is UL94, UL32, UL99, UL115, or UL44, or a homolog thereof (claim 13); wherein the vector comprises a deletion in gene UL82 (pp71) or a homolog thereof (claim 14); wherein the vector further comprises a second nucleic acid sequence encoding US2, US3, or US6, or a homolog thereof, wherein the vector does not encode a functional US11 (claim 15), wherein the second nucleic acid sequence encodes US2, US3, and US6 (claim 16), wherein the nucleic acid encoding a US11 open reading frame is deleted (claim 17); further comprising a third nucleic acid sequence encoding US11, and wherein the nucleic acid sequence encoding US11 comprises a point mutation, a frameshift mutation, and/or a deletion of one or more nucleotides of the nucleic acid sequence encoding US11 (claim 18); wherein the vector lacks the tegument protein pp65 (claim 19); wherein the vector does not express an active UL130 protein (claim 20); wherein the RhCMV vaccine vector is Rh68-1 or Rh68-1.2 (claim 21); further comprising a microRNA recognition element (MRE) operably linked to a CMV gene that is Page 5 of 74980045DOCKET NO.: 190151.01511US (3131)PATENTessential or augmenting for CMV growth, and wherein the MRE silences expression in the presence of a microRNA that is expressed by a cell of myeloid lineage (claim 22); and a pharmaceutical composition comprising the recombinant RhCMV or HCMV vaccine vector of claim 1, and a pharmaceutically acceptable carrier (claim 23).
Claim 24 is drawn to a method for treatment of tuberculosis, a method of preventing symptoms associated with a tuberculosis infection, or eliciting an immune response to a Mtb antigen comprising administering to a subject in need thereof at least one recombinant RhCMV or HCMV vaccine vector of claim 1; wherein the recombinant RhCMV or HCMV vaccine vector is administered to the subject intravenously, intramuscularly, intraperitoneally, intranasally, orally, or as an aerosol (claim 25).




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-11, 20-21, and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen et. al. (Hansen SG, et. al. Science. 2016 Feb 12;351(6274):714-20. Epub 2016 Jan 21; CITED BY APPLICANT; hereafter “Hansen”.)
The Prior Art
Hansen teaches that vaccination of rhesus macaques with an RhCMV lacking genes Rh157.5 and Rh157.4 results in specific MHC-E presentation of the heterologous antigens expressed by said RhCMV (entire document; see abstract.)  Hansen teaches the generation of an RhCMV from cell tropism-restricted strain 68-1 that expresses a fusion protein of RpfA-RpfC-RpfD driven by an MCMV IE promoter and inserted into the 5’ region of Rh211 (Supplementary materials:  Materials and Methods: Vaccines: instant claims 1-3, 6-8, 21, 23-24).  Strain 68.1 is unable to express gene products from Rh13, Rh60, Rh157.5, and Rh157.6 open reading frames (ORF), the HCMV orthologs of which are RL11, UL36, UL128, and UL130, respectively(¶[0172]; instant claims 9-11, 20).  Rhesus macaques were inoculated with the RhCMV vectors, but Hansen was unclear as to how said animals were vaccinated with the vectors (Supplementary materials:  Materials and Methods: Rhesus Macaques (RM)).
Hansen therefore teaches the limitations of instant claims 1-3, 6-11, 20-21, and 23-24, and anticipates the instant invention.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-5, 12-19, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen as applied to claims 1-3, 6-11, 20-21, and 23-24 above, and further in view of Velmurugan et. al. (Velmurugan K, et. al. Vaccines (Basel). 2013 Apr 16;1(2):120-38.; CITED ART OF RECORD; hereafter “Velmurugan”), Hoft et. al. (Hoft DF, et. al. EBioMedicine. 2016 May;7:278-86. Epub 2016 Apr 19; CITED ART OF RECORD; hereafter “Hoft”), Picker et. al. (US2013/0136768 A1, Pub. 05/30/2013; CITED ART OF RECORD; hereafter “Picker”), and Picker et. al. (US2014/0141038 A1, Pub. 05/22/2014, Priority 06/10/2011; CITED ART OF RECORD; hereafter “Picker-2014”).
The Prior Art
The teachings of Hansen have been set forth supra.  While Hansen teaches RhCMV vectors expressing Mtb fusion protein RpfA-RpfC-RpfD used to vaccinate rhesus macaques, it is unclear how said vaccine was delivered to the animals.  Further, Hansen teaches what appears to be a useful viral vector platform for the delivery of antigens from Mtb, which provides motivation to one of skill in the art to investigate if further Mtb antigens would be useful in such a platform.
Velmurugan teaches the development of BCG replacement vaccine candidates, as the current Mtb BCG based vaccines are not fully safe and efficacious to all populations.  Velmurugan teaches that AERAS-422 Mtb vaccine was constructed using BCG Danish-SSI 1331 as a platform to express a mutated pfoA gene in addition to over-expressing a fusion protein of three Mtb antigens, Ag85A-Ag85B-Rv3407, and was safe and highly immunogenic in mice and rhesus macaques (p. 121, ¶3; p. 123, Sects. 2.6-2.10; Fig. 3).  
Hoft teaches the results of clinical trials testing the AREAS-422 vaccine in humans.  High-dose vaccination produced adverse varicella zoster virus (VZV; causative agent of chicken pox and shingles) reactivation in at least two test subjects (entire document; see abstract).  Because of this adverse reaction, further development of this AERAS-422 vaccine was discontinued (abstract).  Hoft teaches it was unlikely that over-expression of Ag85A, Rv3407, and/or Ag85B was responsible for the VZV reactivation, and that the specific platform of rBCG induced an exaggerated IFN-gamma response and myeloid activation state (p. 284, left col., ¶2; p. 285, ¶ bridging cols.).  Therefore, while the fusion protein Ag85A-Ag85B-Rv3407 appeared to be immunogenic in laboratory animals, it was unclear that the expression platform of such antigen was safe in humans, thus providing motivation to look for an alternate expression platform for said Mtb fusion protein.
Picker teaches recombinant RhCMV and HCMV vectors and the uses of said vectors, especially for expression of heterologous pathogen antigens (entire document; see abstract.)  Picker teaches that said vectors would be under control of a variety of CMV promoters, such as EF1alpha (¶[0060]) or other known CMV promoters, including early, immediate early, late, and constitutive CMV promoters (¶[0156-0158][0166][0298]; instant claims 2-3).  Picker teaches that the CMV vectors may lack immune modulatory genes, such as US2-US11 genes (US2, US3, US4, US5, US6, US11) or a homolog thereof, or deletion of Rh158-166 or a homolog thereof (¶[0222][0299]; instant claims 4-5).  Said HCMV or RhCMV vector may be a tropism-restricted vector (¶[0296][0337-0354]; instant claim 6) wherein the tropism-restrictive vector lacks genes required for optimal growth in certain cell types or contains targets for tissue-specific micro-RNAs in genes essential for viral replication or wherein the tropism-restrictive vector has an epithelial, central nervous system (CNS), or macrophage deficient tropism, or a combination thereof (¶[0354]; instant claim 7), such as a deletion of UL130 that restricts growth in epithelial cells (¶[0320]; instant claim 20).  Picker teaches wherein the RhCMV or HCMV vaccine vector has a deletion in one or more genes or gene families non-essential for growth in vivo (¶[0406]; instant claim 8); wherein the HCMV gene family is selected from the group consisting of the RL11 family, the pp65 family, the US12 family, and the US28 family (Table 6, ¶[0407]; instant claims 9-11, 19) and wherein the RhCMV genes are selected from the group consisting of Rh13-Rh29, Rh111-Rh112, Rh191-Rh202, and Rh214-Rh220, or wherein the RhCMV genes are selected from the group consisting of Rh13.1, Rhl9, Rh20, Rh23, Rh24, Rh112, Rh190, Rh192, Rh196, Rh198, Rh199, Rh200, Rh201, Rh202, and Rh220 (¶[0408-0409]; instant claim 10).  Picker teaches also that the vector comprises a deletion in a RhCMV or HCMV gene that is essential for replication within a host, dissemination within a host, or spreading from host to host (¶[0412]; instant claim 12); wherein the essential gene is UL94, UL32, UL99, UL115, or UL44, or a homolog thereof (¶[0413]; instant claim 13).  Picker teaches that a replication-defective vector can be generated through deletion in the gene encoding for pp71 or a homolog thereof (¶[0414]; instant claim 14).  Picker teaches “backbones” for the viral vectors, such as Rh68-1 for the RhCMV vaccine vector (¶[0093][0320-0322]; instant claim 21).  Picker teaches the vectors may comprise tissue-specific expression of cellular microRNAs (miRNA) such as those only expressed in cells of myeloid lineage to generate tissue-specific safe CMV vectors (¶[0095-0102]; instant claim 22).  Picker teaches pharmaceutical compositions including the noted CMV vectors in pharmaceutically-acceptable carriers (¶[0228][0284]; instant claim 23).  Picker envisions methods of treating a subject with an infectious disease using the noted CMV vectors, such as a bacterial disease, including Mycobacterium tuberculosis bacterial and the resulting tuberculosis disease(¶[0017][0084][0170][0218][0226-0229]; instant claim 24).  Said method may be delivered to a host in need thereof in a variety of ways, such as intravenously, intramuscularly, intraperitoneally, intranasally, orally, or as an aerosol (¶[0283-0286]; instant claim 25).
While Picker teaches deletion of the US6 family of proteins known to play a role in the immune evasion of CMV, Picker is silent as to retaining certain family members while deleting others.  Picker-2014 teaches a RhCMV or HCMV vector wherein the vector comprises a nucleic acid sequence encoding US2, US3, or US6, or a homolog thereof, wherein the vector does not encode a functional US11 (entire document; see abstract, reference claims 1-3; instant claim 15).  Picker-2014 teaches that CMV vectors with deletions in wild type US2, US3, US6, US8, US10, and US11 confer superinfectivity in wild-type CMV vectors (¶[0011]), but since most humans have been infected with CMV, vectors with these deletions would be quickly cleared from the host, meaning increasing immunogenicity of CMV comes at a cost of losing superinfectivity of the virus (¶[0012]).  Picker-2014 circumvented this problem by deleting, either sequentially or functionally, US11 while retaining functional copies of US2, US3, and US6 (¶[0016-0020]; instant claims 15-18.)  
Given the teachings of Picker and Picker-2014, the use of recombinant CMV vectors such as HCMV and RhCMV with specific deletions in specific CMV genes would be obvious to one of ordinary skill in the art, especially given that the Picker references specifically note their use in the treatment of tuberculosis and the use of Mtb antigens.  Given the teachings of Velmurugan, which teach immunogenic Mtb antigens, one of ordinary skill would assume a reasonable expectation of success through substitution of one known element with another, in this instance the Mtb fusion protein antigens of Velmurugan and the viral vector of the Picker references, to arrive at the vector of the instant invention.  Further motivation is provided by Hoft, which teaches that the delivery of the Mtb antigens via the traditional BCG vaccine has considerable safety concerns, but said concerns are due more to the delivery vector and less to the antigens themselves.  One of skill in the art would find it reasonable to take the successful platform of Hansen, which shows safe and innovative MHC-E-mediated presentation of the antigens, and substitute it for one known Mtb fusion antigen with another. 
It would have been obvious to one of ordinary skill in the art to modify the methods and compositions taught by Hansen in order to expand upon the CMV antigen delivery system, thereby using the viral vectors of the Picker references and Hansen to deliver the antigens of Hoft and Velmurugan.  One would have been motivated to do so, given the teachings of Hoft which suggested the Mtb fusion antigen was not the causative agent of the adverse reactions seen in human clinical trials, suggesting an alternate way of delivering said antigens.  There would have been a reasonable expectation of success, given the knowledge that the CMV vectors of Hansen and the Picker references could be utilized to treat Mtb infections, as taught by Hansen, Picker, and Picker-2014; and also given the knowledge that immunologically relevant Mtb fusion antigen products were known and used in the art, as taught by Hansen, Velmurugan, and Hoft, and were being delivered via viral vectors, as taught by Hansen.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,091,775 B2 in view of Hansen (supra). Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to recombinant RhCMV or HCMV vectors which comprise nucleic acids encoding MtB antigens, wherein said Mtb antigen is a fusion protein, and said fusion protein comprises Mtb antigens in that order listed.  Under broadest reasonable interpretation, the Mtb fusion protein in the instant claim “Ag85A-Ag85B-Rv3407” and the Mtb fusion protein in the reference claim “Ag85A-ESAT6-Rv3407-Rv2626c-RpfA-RpfD” both comprise Ag85A followed by Rv3407 (note the use of the phrase “comprising” in each claim set allows for additional, unrecited elements to be present within the fusion protein), while the instant fusion protein “RpfA-RpfC-RpfD” and the reference fusion protein “Ag85A-ESAT6-Rv3407-Rv2626c-RpfA-RpfD” both comprise RpfA followed by RpfD.  Further, in view of Hansen (outlined supra), the use of the Mtb antigen “Ag85A-Ag85B-Rv3407” would be obvious to a skilled artisan and would be reasonable to substitute one known element with another to achieve a reasonable expectation of success, in that it would be obvious to substitute out the Mtb antigens recited in the ‘775 patent with those known in the art, such as those of Hansen, thus rendering obvious the instant claims over those of the ‘775 patent.  Further claimed limitations are the same between the ‘775 claims and the instant claims, such as the use of early, constitutive, immediate early, or late promoters, such as EF1-alpha, UL82, MIE, pp65, and gH promoters, the deletion or modification of US2-US6, US11, and/or UL97 ORFs, a deletion of Rh158-166 or a homolog thereof, the modification of tropism, the deletion of a gene essential for growth in vivo, such as a gene selected from the group consisting of the RL11 family, the pp65 family, the US12 family, and the US28 family, a deletion in a RhCMV or HCMV gene that is essential for replication within a host, dissemination within a host, or spreading from host to host, such as a deletion in UL82 or a homolog thereof, the functional deletion of US11, the deletion of pp65, the use of MRE linked to a CMV gene essential for growth, the recombinant vector in a pharmaceutical composition, and the use of said vector to treat Mtb disease through intravenous, intramuscular, etc. administration.  The instant claims in view of Hansen are therefore an obvious variant of the ‘775 claims.



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648